ORDER
PER CURIAM.
Kenneth Askew appeals from the judgment entered upon his convictions by a jury for kidnapping, forcible rape, and forcible sodomy. He claims that the trial court erred in overruling his objections to the victim’s testimony that he told her his name was “Killer,” which scared her. He claims the evidence of his nickname was not logically or legally relevant to prove that he held the victim against her will or forced her to engage in sexual activity, and he was prejudiced thereby.
Judgment affirmed. Rule 30.25(b).